Exhibit 21 TEMPLE-INLAND INC. SUBSIDIARIES All Subsidiaries are wholly-owned unless noted otherwise. Subsidiary Name Jurisdiction of Incorporation TIN Inc. Delaware Corporate Commercial Realty, Inc. Delaware Del-Tin Fiber L.L.C. (50%) Delaware GCC Southeastern Corporation Delaware Gaylord Container de Mexico, S.A. de C.V. Mexico El Morro Corrugated Box Corporation Delaware El Morro Corrugated Box Corporation Puerto Rico Sabine River & Northern Railroad Company Texas Harima M.I.D, Inc. (25%) Japan Inland International Holding Company Delaware CLS, S.A. de C.V. Mexico Crockett Baja, S.A. de C.V. Mexico TinCorr SA Uruguay Inland Corrugados de Mexico, S.A. de C.V. Mexico Grupo Inland, S.A. de C.V. Mexico Inland Corrugados de Monterrey, S.A. de C.V. Mexico IM Servicios, S.A. de C.V. Mexico Inland Paper Company, Inc. Indiana Midwest Sheets Company, LLC Delaware Schiffenhaus California, LLC (25%) Delaware Scotch Investment Company Texas Sunbelt Insurance Company Texas Templar Essex Inc Delaware Temple Associates, Inc. Texas Texas South-Eastern Railroad Company Texas TIN Land Financing LLC Delaware TIN Timber Financing LLC Delaware Temple-Inland Resource Company Nevada Temple-Inland Funding Corporation Nevada
